COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER STRIKING DOCUMENT FOR NONCOMPLIANCE
                      WITH THE TEXAS RULES OF APPELLATE PROCEDURE


 Cause Number:          01-17-00828-CR & 01-17-00829-CR
 Style:                 Alfredo Campos v. State of Texas
 Type of document:      Appellant’s Brief
 Date document filed: October 16, 2018
 Document filed by:     Appellant

        The briefs of appellant, Alfredo Campos, do not comply with the Texas Rules of Appellate
Procedure 9.10(a)(3), (b). Accordingly, appellant’s brief is struck. See TEX. R. APP. P. 38.9(a).
Appellant is granted 10 days from the date of this order to file a corrected brief complying with
the Texas Rules of Appellate Procedure 9.10(a)(3). See TEX. R. APP. P. 9.10(d) (“Sensitive data
must be redacted by using the letter “X” in place of each omitted digit or character or by removing
the sensitive data in a manner indicated that the data has been redacted.”). Appellee, the State of
Texas, may file an amended appellee’s brief within 10 days of the filing of appellant’s corrected
brief. See TEX. R. APP. P. 38.6(b). Appellee’s motion to seal appellant’s brief is denied as moot.




Judge’s signature: __/s/ Sherry Radack___
                  Acting individually              Acting for the Court

Panel consists of __________________________________________

Date:____November 13, 2018___________